865 F.2d 1258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel Wayne GUY, Plaintiff-Appellant,v.Ottis F. JONES;  John Doe Ford, Defendants-Appellees,Samuel Wayne GUY, Plaintiff-Appellee,v.Ottis F. JONES;  John Doe Ford, Defendants-Appellants.
Nos. 88-7048, 88-7055.
United States Court of Appeals, Fourth Circuit.
Argued:  Oct. 7, 1988.Decided:  Jan. 6, 1989.

Richard E. Giroux (North Carolina Prisoner Legal Services, on brief), for appellant.
Larry J. McGlothlin, George Franks for appellee.
Before POWELL, Associate Justice, Retired, sitting by designation, and DONALD RUSSELL and WILKINSON, Circuit Judges.
PER CURIAM:


1
The appellant, a prison inmate, seeks injunctive declaratory relief and money damages for deprivation of outdoor exercise and recreation in violation of his constitutional rights while incarcerated at the Cumberland (N.C.) County Jail.  The defendants are the sheriff of Cumberland County and the Chief Jailer of the Cumberland County Jail.  The defendants moved to dismiss the complaint under Rule 12(b)(6), Fed.R.Civ.P. for failure to state a claim.  The District Court granted a dismissal for mootness of the plaintiff's plea for injunctive and declaratory relief since the plaintiff was no longer confined in the Cumberland County Jail and not reasonably likely to be returned.  It, however, first denied dismissal of the plaintiff's 19831 claim for damages under the defendants' plea of qualified immunity, but then added that, without "further development of the circumstances surrounding this claim" any review on the merits of such claim at this time would be premature.  We affirm this decision of the District Court for the reasons therein stated, and remand for further proceedings in that court.  Guy v. Jones, No. 87-409-CRT (E.D.N.C. Jan. 2, 1988).


2
AFFIRMED.



1
 42 U.S.C. 1983